Caton, C. J. This action was upon several promissory notes payable “ in currency.” A judgment by default was entered, and the clerk assessed the damages. The objection taken is, that the notes being payable in currency, the clerk could not assess the damages, but that a jury should have been called for that purpose. This same question was raised and decided by this court, in the case of Swift v. Whitney, 20 Ill. R. 144, where it was held, that a note payable in currency was in legal contemplation payable in money, and that it was not necessary that a jury should be called to assess the damages. We do not deem it necessary now to add anything to what was there said in favor of the decision. The judgment must be affirmed. Judgment affirmed.